Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 52, 56, 57, 61, 62, 66, 67 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 – 11 and 18 – 20, respectively, of U.S. Patent No. 10,503,832. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 52, 56, 57, 61, 62, 66, 67 and 71 are corresponding to claims 1, 8 – 11 and 18 – 20, respectively, of U.S. Patent No. 10,503,832. Although the claims at issue are not identical, they have a same meaning corresponding to each other. They are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 52, 54, 55, 58 – 62, 64, 65 and 68 – 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (US Patent Application Publication 2015/0293904, IDS).

Regarding claim 62, Roberts discloses a system for selecting meanings for terms susceptible to multiple meanings in a query submitted to an interactive media guidance application (Fig. 5), the system comprising: 
a storage device (Fig. 5, #504, #506); and 
control circuitry (Fig. 5, #502) configured to: 
identify an unknown term in a query received through the media guidance application ([0010, 0027, 0047], identify ambiguous term (disambiguation)) ; 
determine a context ([0010, 0020 - 0027]) and a time of the received query (implicit in para. [0035], where time information needs to be determined in order to use the right version of the knowledge graph); 
use a first knowledge graph associated with the context to determine one or more meanings of the unknown term, the first knowledge graph defining a first set of potential meanings and associations therebetween ([0022], use foreground knowledge graph); and 

use a second knowledge graph associated with the time of the received query to select one meaning from the more than one meaning of the unknown term, the second knowledge graph defining a second set of potential meanings and associations therebetween ([0010, 0027, 0032, 0035], use background knowledge graph); 
determine a result of the query based on the selected one meaning of the unknown term ([0010, 0027, 0035], disambiguate questions); and 
transmit the result of the query in the media guidance application (Fig. 2, [0028 – 0030], transmit to modules 216 – 222).  

Regarding claim 64 (depends on claim 62), Roberts disclosed the system wherein the query is a text query ([0035], “what was I doing on last Tuesday?” is a text query).  

Regarding claim 65 (depends on claim 62), Roberts disclosed the system wherein the second knowledge graph is associated with a specific time interval corresponding to the time of the received query ([0035], Tuesday).  

Regarding claim 68 (depends on claim 62), Roberts disclosed the system wherein the first set of potential meanings comprises a plurality of entities ([0034], comprises a plurality of entities of Chinese restaurant).  

[0034], comprises a plurality of entities of Chinese restaurant).  

Regarding claim 70 (depends on claim 62), Roberts disclosed the system wherein the determining a context further comprises text mining the query ([0034, 0047], mine information).  

Regarding claim 71 (depends on claim 62), Roberts disclosed the system wherein the control circuitry is further configured to: 
determine that the first knowledge graph does not include any meaning of the unknown term ([0010, 0027, 0032 - 0035]); 
identify a further context of the query ([0010, 0027, 0032 - 0035]); and 
determine the meaning of the unknown term based on the further context ([0010, 0027, 0032 - 0035]).

Regarding claims 52, 54, 55 and 58 – 61, they are corresponding to claims 62, 64, 65 and 68 – 71, respectively, thus, they are rejected for the same reason set forth for claims 62, 64, 65 and 68 – 71.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 53 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Venkataraman et al. (US Patent Application Publication 2016/0092447, IDS), hereinafter referred as Venkataraman.

Regarding claim 63 (depends on claim 62), Roberts fails to explicitly disclose the system wherein the query is received through a voice recognition interface of the media guidance application.  
However, in a similar field of endeavor Venkataraman discloses a system for searching for media asset (abstract). In addition, Venkataraman discloses the system wherein the query is received through a voice recognition interface of the media guidance application ([0062]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roberts, and the query is received through a voice recognition interface of the media guidance application. The motivation for doing this is that an alternative way for inputting a query so that the application of Roberts can be broadened.

Regarding claim 53, it is corresponding to claim 63, thus, it is rejected for the same reason set forth for claim 63.

Allowable Subject Matter
Claims 56, 57, 66 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, overcome the double patenting rejection and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.